This presentation includes forward-looking statements whichreflect the Company’s current views with respect to futureevents and financial performance, but involve uncertaintiesthat could significantly impact results. The Private SecuritiesLitigation Reform Act of 1995 provides a “safe harbor” forsuch forward-looking statements. •Leading niche-oriented global provider of solutions andproducts for product recovery, pollution control, and fluidhandling applications •Diverse, synergistic product offering •Strong global brand recognition •Approximately 40% of sales derived from recurring partsand consumables sales Met-Pro: Protecting our environment while servingbusiness and industry around the world
